Case 2:18-cv-03480-ADS-SIL Document 10 Filed 02/02/19 Page 1 of 2 PageID #: 79


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                       Civil Action No. 2:18-cv-03480-ADS-SIL
                       Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 108.41.127.78,

                       Defendant.


                  PLAINTIFF’S NOTICE OF SETTLEMENT AND
             VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 108.41.127.78 (“Defendant”), through

Defendant’s council, Robert Cashman, Esq.          Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.      Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: February 2, 2019                      Respectfully submitted,


                                             By:      /s/ Jacqueline M. James__
                                                      Jacqueline M. James, Esq. (#1845)
                                                      The James Law Firm, PLLC
                                                      445 Hamilton Avenue, Suite 1102
                                                      White Plains, New York 10601
                                                      T: 914-358-6423
                                                      F: 914-358-6424
                                                      E-mail: jjameslaw@optonline.net
                                                      Attorneys for Plaintiff

                                                 1
Case 2:18-cv-03480-ADS-SIL Document 10 Filed 02/02/19 Page 2 of 2 PageID #: 80




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 2, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By: /s/ Jacqueline M. James__
                                                          Jacqueline M. James, Esq.




                                               2
